DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US10612501)in view of Eliers (US9376946).
With respect to claim1 Lee discloses (see figure 7) an acoustic attenuation device (100a) for an intake line of a thermal combustion engine equipped with a turbocompressor, characterized in that the attenuation device comprises a gas conveying conduit (see 70 and 80) having a peripheral wall and a diameter, the conduit comprising at least one radial annular chamber (see chambers 510 and 520) defined by a diameter that is greater than the diameter of the conduit, the or each annular chamber being closed by a wall having a pore (see openings 331 and 332) positioned in the extension of the peripheral wall of the conduit according to a diameter substantially equal to the dimeter of the conduit, in order to allow an air circulation between the conduit and the or each peripheral chamber. 
Lee does not expressly discloses a porous material closing the connection of the chamber to the gas flow conduit. 
Eliers discloses the use of a porous material (mesh screen material 32) as the closing material to the chamber for attenuation of a resonant structure of a fluid line.

With respect to claim 2 Lee as modified further discloses wherein the attenuation device has a compartment which comprises an outer wall and an inner wall, formed by a portion of the peripheral wall of the conduit, the portion of the peripheral wall of the conduit having a plurality of orifices such that the compartment and said portion having a plurality of orifices form an absorptive silencer (see Eilers perforated element in conjunction with the central most chamber of Eilers this would be applicable to the multiple chambers taught by Lee).
With respect to claim 3 Lee as modified by Eiler further discloses two annular chambers (see Eiler) positioned on either side of the absorptive silencer.
With respect to claims 4 and 5 regarding the selection of the material to form the porous element it would have been an obvious matter to select a material which allowed for the durability desired and while doing so select additionally  for the cost of the material. As polymers and metals are both known acoustic porous materials and materials of which screens specifically are known to be formed it would have been an obvious matter to select one such material. Further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 6 as it regards the selection of permeability, Eiler discloses (column 5 lines 5-15) wherein the properties of the screen are involved with the collision of sound waves it would have been obvious to one of ordinary skill that permeability per se would alter such an effect and as such tune for such a parameter. It would have been obvious to one of ordinary skill to select a value within the claimed range as it has been held that where the general conditions of a claim are disclosed in the 
With respect to claim 7 Lee further discloses an air intake assembly of a vehicle characterized in that it comprises an air intake conduit, a turbocompressor having an air inlet and an air outlet and an attenuation device according to claim 1 (see Lee figure 1 ).
With respect to claim 8 while Lee as modified discloses the silencer as being downstream of the turbo it would have been a simple matter of rearrangement of the parts to place it upstream thereof. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
With respect to claim 9 regarding the selection of a polymeric material it would have been obvious to select such a noncorrosive material so as to have chemical durability. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
With respect to claim 10 Lee as modified discloses the attenuation device being downstream of the turbo (see figure 1).
With respect to claim 11 it would have been obvious to select the material of metal due to the thermal loads being placed on it in the hot environment of downstream of a turbocompressor.
With respect to claims 12 and 13 the selection of polymeric textiles would have been an obvious matter due to cost and chemical durability of such materials.
With respect to claims14 and 15 regarding the selection of metal , it would have been obvious based upon the thermal durability of metal.
With respect to claims 16-20 as it regards the selection of permeability, Eiler discloses (column 5 lines 5-15) wherein the properties of the screen are involved with the collision of sound waves it would have been obvious to one of ordinary skill that permeability per se would alter such an effect and as .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bandy (US10947939) discloses a resonator under intake manifold; Gasser (US10359013) discloses a vehicle silencer; Friedrich (US9726198) discloses a compressor of an exhaust gas turbo charger; Hwang (US9309843) discloses a resonator for vehicles; Dobrin (US9175648) discloses an intake system having a silencer device; Daimler (WO2015055310) discloses an intake silencer; Cheung (US8408357) discloses an air duct attenuator; WO2009110344 discloses a muffling structure; and Takei (US4350223) discloses a silencer.   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837